Name: Council Regulation (EEC) No 2693/83 of 26 September 1983 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 83 Official Journal of the European Communities No L 267/3 COUNCIL REGULATION (EEC) No 2693/83 of 26 September 1983 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for a quantity, expressed in product weight, fixed at 29 800 tonnes of high-quality, fresh , chilled or frozen beef and veal falling within sub ­ headings 02.01 A II a) and b) of the Common Customs Tariff ; Whereas there should be a guarantee of equal and continuing access by all interested operators within the Community to the said quota and of uninterrupted application of the rate laid down for that quota, to all imports of the products in question, in all the Member States , up to the limit of the volume of the quota ; whereas it seems appropriate, to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaran ­ teeing the nature of the products, where they are imported from and their origin ; Whereas the detailed rules to implement these provi ­ sions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by the 1979 Act of Accession , HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within sub ­ headings 02.01 A II a) and b) of the Common Customs Tariff shall be opened for 1984. The total volume of this quota shall be 29 800 tonnes, expressed in product weight. 2. Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products, where they are coming from and their origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee provided for in (a). Article 3 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1983 . For the Council The President C. SIMITIS (') Opinion delivered on 16 September 1983 (not yet published in the Official Journal). O OJ No L 148 , 28 . 6. 1968, p. 24.